Citation Nr: 0409794	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  03-05 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Entitlement to service connection for cause of death.

Entitlement to accrued benefits.

Entitlement to nonservice connected death pension.


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel

INTRODUCTION

The veteran served with the Commonwealth Army of the Philippines 
from December 1941 to June 1946.  He was a prisoner of war (POW) 
of the Japanese government from April to September 1942.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 decision by the Department of Veterans 
Affairs (VA) Manila, Republic of the Philippines, Regional Office 
(RO).  That decision denied entitlement to service connection for 
cause of death, accrued benefits, and nonservice connected death 
pension.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal has 
been obtained, and the VA has satisfied the duty to notify the 
appellant of the law and regulations applicable to the claims, the 
evidence necessary to substantiate the claims, and what evidence 
was to be provided by the appellant and what evidence the VA would 
attempt to obtain on her behalf.

2.  The veteran died on August [redacted], 2002.  The causes of death were 
listed as cardial-pulmonary arrest and coronary artery disease.

3.  During his lifetime, the veteran had not established service 
connection for any disability.

4.  The disability that caused the veteran's death was not shown 
to be present until many years after his separation from service.

5.  A disease or injury of inservice origins is not reasonably 
shown either to have caused or contributed to the veteran's 
demise.

6  The veteran does not have qualifying active service for 
purposes of entitlement to VA pension benefits.


CONCLUSIONS OF LAW

1.  The veteran's cause of death was not incurred in or aggravated 
by service, nor may it be presumed to have been caused by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2003).

2.  The appellant's claim for entitlement to accrued benefits is 
without legal merit.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 
3.1000 (2003); Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).

3.  Basic eligibility for VA non-service connected disability 
pension benefits is not established.  38 U.S.C.A. §§ 107(a), 1521, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.3, 3.203 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act (VCAA), 
Pub. L. No. 106-475, 11 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to assist 
the claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).

The final rule implementing the VCAA was published on August 29, 
2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.156(a), 3.159 and 3.326(a) (2003)).  
These regulations, likewise, apply to any claim for benefits 
received by the VA on or after November 9, 2000, as well as to any 
claim filed before that date but not decided by the VA as of that 
date, with the exception of the amendment to 38 C.F.R. § 3.156(a) 
(relating to the definition of new and material evidence) and to 
the second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have been 
properly developed in regard to the appellant's claims, and no 
further assistance is required in order to comply with the VA's 
statutory duty to assist her with the development of facts 
pertinent to these claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  Specifically, the RO has obtained 
records corresponding to medical treatment reported by the 
appellant.  There is no indication of additional relevant medical 
evidence that has not been obtained by the RO to date with regard 
to these claims.

The VA's duty to notify the appellant of the evidence necessary to 
substantiate her claims has also been met, as the RO informed her 
of the need for such evidence in April and July 2002 letters.  See 
38 U.S.C.A. § 5103A (West 2002).  These letters, which include a 
summary of the newly enacted provisions of 38 U.S.C.A. §§ 5103 and 
5103A, also contains a specific explanation of the type of 
evidence necessary to substantiate the appellant's claims, as well 
as which portion of that evidence (if any) was to be provided by 
her and which portion the VA would attempt to obtain on her 
behalf.  The specific requirements for a grant of the benefits 
sought on appeal will be discussed in further detail below, in 
conjunction with the discussion of the specific facts of this 
case.  See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The United States Court of Appeals for Veterans Claims' (Court) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a VA claim for 
benefits.  The Board notes that such notice was issued in April 
and July 2002 letters and the AOJ decision was issued in August 
2002, thus the requirement set forth in Pelegrini has been 
satisfied with regard to this claim.

II.  Service Connection for Cause of Death

Factual Background

Service medical records are silent with regard to complaints, 
findings or treatment related to cardiovascular disease or 
beriberi.

A November 1996 private surgical report noted preoperative 
diagnoses of triple vessel coronary artery disease with left main 
coronary stenosis and unstable angina, and status post pacemaker 
implantation for sick sinus syndrome.

A June 2000 letter from the veteran's private physician noted that 
the veteran had diagnoses of ulcerative colitis, gastritis, 
asthmatic bronchitis, chronic obstructive pulmonary disease, COPD, 
coronary artery disease, status post coronary artery bypass graft 
and pacer, and benign prostatic hypertrophy.

A July 2001 private treatment report noted that the veteran 
complained of fatigue, weakness, decreased appetite, and chest 
pain.  The diagnoses were:  bibasilar pulmonary infiltrates and 
bilateral pleural effusions, etiology to be determined, rule out 
pneumonia, rule out congestive heart failure, and rule out other 
etiologies; weight loss, etiology to be determined; asthmatic 
bronchitis and COPD; history of left-sided ulcerative colitis; 
history of adenomatous polyps with atypia of the colon; history of 
erosive gastritis and duodenitis; history of previous dehydration; 
coronary artery disease status post coronary artery bypass graft 
and pacemaker; gastroesophogeal reflux disease; benign prostatic 
hypertrophy; and previous history of hypokalemia.

The veteran's death certificate stated that he died on August [redacted], 
2001.  The causes of death were listed as cardial-pulmonary arrest 
and coronary artery disease.  COPD, respiratory failure and 
pneumonia were listed as other significant causes that contributed 
to the veteran's death, but were unrelated to the listed cause of 
death.

A March 2003 stated from S.B. stated that he was a friend of the 
veteran.  S.B. reported that the veteran had swelling of both legs 
and feet during his captivity.

In the September 2003 supplemental statement of the case, the RO 
reported that a search of S.B.'s records indicated that his 
service was with the Guerillas.  Furthermore, there was no 
evidence in the records that S.B. had been a prisoner of war with 
the veteran.

The veteran was not service connected for any disabilities at the 
time of his death.

Criteria

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disorder, such as 
cardiovascular disease, is manifest to a compensable degree within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

If the veteran was a prisoner of war detained or interned for at 
least 30 days, then certain diseases shall be service connected if 
manifest to a 10 percent degree or more at any time after 
discharge or release from active duty.  See 38 C.F.R. § 3.309 (d).  
The POW presumptive disorders include beriberi heart disease.  
That term includes ischemic heart disease in a former POW who has 
experienced localized edema during captivity.  Id.

The cause of death of a veteran is considered to be due to a 
service connected disability when such disability was either the 
principal or a contributory cause of death.  See 38 C.F.R. § 
3.312.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

After having carefully reviewed the evidence of record, the Board 
finds that the evidence is against the claim for service 
connection for cause of the veteran's death. The reasons will be 
explained below.

First, it must be noted that the veteran was not service connected 
for any disability during his lifetime.  The appellant alleges 
that the veteran's heart disease was due to service and that such 
contributed to the veteran's death.  The Board has thoroughly 
reviewed the evidence of record.  There is no clinical evidence in 
the claims file to support the appellant's allegations that the 
veteran incurred heart disease in service.  The service medical 
records are silent for any complaints, findings or treatment 
related to a heart disorder, and there is no competent evidence 
establishing that the cause of the veteran's death was somehow due 
to the veteran's service.  The first post-service clinical 
findings of cardiovascular disease are dated in 1996, fifty years 
after separation from service.

Additionally, while ischemic heart disease is listed among the 
diseases subject to presumptive service connection for prisoners 
of war, there is no competent evidence of record to show that the 
veteran was diagnosed with ischemic heart disease during his 
lifetime.  The Board will not construe a diagnosis of cardiac 
disease on the death certificate as a diagnosis of ischemic heart 
disease.  Furthermore, though the appellant has submitted a 
statement from a friend of the veteran, S.B., indicating that the 
veteran suffered from swelling of the legs and feet as a result of 
his captivity, this statement is found to lack any probative 
value.  The RO determined that service records did not indicate 
that S.B. had been a POW with the veteran, and his statements with 
regard to the veteran's physical appearance while he was a POW 
were thus not credible to establish a presumption of ischemic 
heart disease.

Although the appellant has asserted that the veteran incurred a 
disease in service, which contributed to his death, she is a lay 
person and her opinion is not competent to provide the necessary 
nexus between the veteran's service and his death.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

For the reasons stated above, the Board finds that there is no 
evidence of record that reasonably demonstrates a tenable basis 
for either a direct or a presumptive service connection for the 
cause of the veteran's death, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.

III.  Accrued Benefits

Factual Background

At the time of the veteran's death, he was not service connected 
for any disabilities, nor were there any claims for benefits 
pending at that time.

Criteria

Under 38 U.S.C.A. § 5121(a) (West 2002), accrued benefits are 
defined as "periodic monetary benefits to which an individual was 
entitled at death under existing ratings or decisions, or those 
based on evidence in the file at the date of death and due and 
unpaid for a period not to exceed two years." See 38 C.F.R. § 
3.1000(a) (2003).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
concluded that for a surviving spouse to be entitled to accrued 
benefits, "the veteran must have had a claim pending at the time 
of his death for such benefits or else be entitled to them under 
an existing rating or decision."  The Federal Circuit noted that 
this conclusion comported with the decision in Zevalkink v. Brown, 
102 F.3d 1236 (Fed Cir. 1996), which stated that a consequence of 
the derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse has 
no claim upon which to derive his or her own application.  Id. at 
1300.

Analysis

In the instant case, the claims file is absent any evidence that 
the veteran had a claim pending for any VA benefit at the time of 
his death.  Accordingly, there is no legal basis to the 
appellant's claim for payment of accrued benefits.  As the law, 
and not the evidence, is dispositive in this case, entitlement to 
payment of accrued benefits is denied due to the absence of legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

IV.  Nonservice Connected Death Pension

Factual Background

The veteran had service with the Philippine Commonwealth Army, 
United States Army Forces in the Far East (USAFFE) from December 
1941 to June 1946.

Criteria

The surviving spouse of a veteran is entitled to receive VA 
improved nonservice-connected death pension benefits if the 
veteran had qualifying service under 38 U.S.C.A. § 1521(j) (West 
2002) or, at the time of death, was receiving or entitled to 
receive compensation for a service-connected disability based on 
service during a period of war. See 38 U.S.C.A. § 1541(a) (West 
2002).  The term veteran means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service before July 1, 1946, in the organized military forces of 
the Government of the Commonwealth of the Philippines, including 
organized guerilla forces under commanders appointed, designated, 
or subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States, shall not be deemed to have been active military, 
naval, or air service for the purposes of any law of the United 
States conferring rights, privileges, or benefits upon any person 
by reason of the service of such person or the service of any 
other person in the Armed Forces, except benefits under contracts 
of National Service Life Insurance entered into before February 
18, 1946; chapter 10 of title 37; and chapters 11, 13 (except 
section 412(a)), and 23 of this title.  See 38 U.S.C.A. § 107(a) 
(West 1991).  In effect, those persons with such service are not 
entitled to non- service-connected VA disability pension benefits.  
Id.  Cacalda v. Brown, 9 Vet. App. 261, 264 (1996).

The United States Court of Appeals for Veterans Claims (the Court) 
has held that "VA is prohibited from finding, on any basis other 
than a service department document, which VA believes to be 
authentic and accurate, or service department verification, that a 
particular individual served in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Venturella v. 
Gober, 10 Vet. App. 340, 341-42 (1997) (embracing the holding in 
Duro).  Further, "service department findings are binding on VA 
for purposes of establishing service in the U.S. Armed forces."  
Duro and Venturella, both supra; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

Analysis

Here, the veteran had service with the USAFFE.  Thus, the 
veteran's branch of service is such that has been deemed not to be 
"active military service," and thus the appellant is not eligible 
for the claimed non-service- connected death pension.  See 38 
U.S.C.A. § 107(a); Cacalda, 9 Vet. App. at 265-66.

While the Board acknowledges the appellant's reasoning underlying 
her claim that she should be entitled to death pension benefits, 
the law is dispositive of this issue.  The Board is bound by the 
service department's findings as to the veteran's service, which 
does not establish that the veteran served on active duty in the 
United States Armed Forces.  See Duro, supra.  As such, the 
veteran did not have the requisite service for basic eligibility 
for non-service connection death pension benefits as required by 
law.

Consequently, the Board determines that there is no legal basis on 
which the appellant's claim for non-service- connected death 
pension benefits can be based.  As the law, and not the evidence, 
is dispositive, the appeal is denied due to the absence of legal 
merit.  See Sabonis, 6 Vet. App. at 430; see also Venturella, 10 
Vet. App. at 342.  The Board is bound by 38 U.S.C.A. § 107(a), and 
therefore has no choice but deny the appellant's death pension 
claim.  38 U.S.C.A. §§ 501(a), 7104(c) (West 2002); 38 C.F.R. § 
19.5 (2003).

ORDER

Entitlement to service connection for the cause of the veteran's 
death is denied.

Entitlement to accrued benefits is denied.

Entitlement to nonservice-connected death pension is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



